30 Ill. App. 2d 469 (1961)
175 N.E.2d 286
Prudence Mutual Casualty Company, a Corporation, Appellant,
v.
William W. Dunn, Billie Joe Lindsey and Richard Gudz, Appellees.
Gen. No. 48,276.
Illinois Appellate Court  First District, First Division.
June 5, 1961.
Epton, Scott, McCarthy & Bohling (Bernard E. Epton and Alfred S. Druth, of counsel) for appellant.
Warren J. Hickey for defendant-appellee Richard Gudz, and Lawrence L. Kotin (Gerald M. Chapman of counsel) for defendant-appellee William W. Dunn.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Affirmed.
Not to be published in full.